Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the specification set forth in the previous office action over lack of antecedent basis for “no exothermic peaks derived from the silsesquioxane structure in a temperature range of 300 to 400C” is withdrawn in view of applicant’s (1/20/22) amendment to the specification adding support. As stated under the section “Priority” in the previous Office Action, support for this amendment extends only to 12/24/19 and this is the priority date for the added phrase. 
The objection to the disclosure for the description of Fig.3 and Fig.4 is maintained. Applicant has explained the figures in Arguments of 1/20/22 p.7, confirming that, as stated in the specification, Fig. 3 and Fig.4 are GC-MS analytical data, not TG-DTA data as was suspected in the previous Office Action. The “m/z=252” at the top of the figures is what is being detected on the y-axis of these figures, so its presence is appropriate. However, applicant has not amended the specification to clarify this confusing set of Figures. Applicant may amend the specification section “Brief Description of the Drawings” and add, for the description of Fig.3 and Fig.4 “wherein the y-axis represents intensity of the m/z=252 fragment”. Alternatively, applicant may amend the figures to label the y-axes as “Intensity of m/z=252 fragment” to overcome this objection. 
 Applicant further states in Arguments p.7 with regards to the specification that “in Fig. 3…the peak intensity at the higher temperature side is 50 to 100, when the peak intensity at the lower temperature side is set to 100”. This is not convincing and is addressed via 112 rejections below. 

Notes
As previously stated, the data given from a single m/z peak is weak support for silsesquioxane structure, because a number of different molecular fragments may have the same m/z value. This is especially true because applicant has added several different monomers- TMOS, MTMS and DMDMS (publication paragraph 111)- to create the aerogel, making the analyte more complex. For example, the following structures, built from condensates of applicant’s monomers, also have a m/z value of 252 and are not silsesquioxanes: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Applicant has not provided further data to support the presence of silsesquioxane. Other identifying analytical techniques such as x-ray diffraction and Si-NMR are available but have not been utilized. Despite the weak support, applicant’s assertion that the silsesquioxane structure is present is taken at face value by the Office since it is possible that the m/z value of 252 is from silsesquioxane structure.

Priority
Applicant has narrowed the temperature range in which the claimed peaks may occur. As previously stated, this new range has priority to 12/24/19. 
 
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 6, 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 terminates with “among the two exothermic peaks, a peak intensity of the exothermic peak at a higher temperature is 50 or more and less than 100, when a peak intensity of the exothermic peak at a lower temperature is set to 100”. The support for this amendment is described as Fig.3 (Remarks 1/20/22 p.7 antepenultimate paragraph). This is insufficient support for the amendment for a few reasons. First, the claim phrase refers to “the two exothermic peaks” which are measured by TG-DTA (Claim 6 line 5). Fig.3 is a GC-MS graph, not TG-DTA. The TG-DTA graph is in Fig.1. Fig.3 therefore does not support the claim phrase. Second, even considering Fig.1, this is a single example. If the peak height of the lower temperature peak is set to 100, the peak height of the higher temperature peak has a SINGLE set value, e.g. 85, not a range of “50 to 100”. Applicant does not otherwise discuss the relative peak heights in the specification, meaning applicant only has support for the single relative peak height ratio that is displayed in Fig. 1. 

The previous rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of applicant’s amendment deleting the conflicting temperature range in one instance.

Claim Rejections - 35 USC § 102/103
The rejection of claim 6 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20140076070 by Nakanishi as evidenced by “Thermogravimetric Analysis” by Wagner in the previous action is withdrawn in view of applicant’s amendment requiring specific ratios of peak heights for the DTA peaks. Nakanishi’s DTA peaks all increase with temperature, even though three of them fall within the claimed range. 

The rejection of claim 6 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Silica aerogels formed from soluble silicates and methyl trimethoxysilane using CO2 as a gas gelation agent” by Wu et al as evidenced by “Introduction to Thermal Analysis” by Wagner in the previous action is withdrawn in view of applicant’s amendment requiring a mass spectral m/z=252 silsesquioxane fragment at one of the claimed DTA peaks. Wu does not measure mass spectral fragments of the DTA peaks. The only attribution Wu gives for the DTA peaks at high temperatures is degradation of the Si-CH3 groups (p.824 col 2 paragraph 1, p.825 col 2 paragraph 1), which is not indicative of silsesquioxane fragments. Wu’s process is different than the instant in that Wu modifies the silicone gel with surface -CH3 groups, and Wu doesn’t describe the range of monomers instantly described, so inherency of silsesquioxane fragment at m/z=252 is in doubt.

Allowable Subject Matter
No applicable prior art is found to overcome the claim language as written. However, the claim language lacks support in the specification, as noted above in 112 rejection. Thus the claims under examination are not yet allowable. 
US 20090104401 by Nakanishi, equivalent to instantly cited comparative example Patent Document 1 JP 5250900, is not used in rejection because the higher-temperature DTA peak (measured in instant Fig.2) does not meet the new instant requirement of relative DTA peak heights.

Response to Arguments
Applicant states p.8 paragraph 2-3 of Remarks submitted 1/20/22 that “it is not possible to identify the molecular formula of silsesquioxane fragment”. This is a narrower rebuttal of the Office’s position that the evidence for silsesquioxane structure is weak in the current specification. While a single mass spectral molecular fragment may be difficult to analyze for molecular structure, there are other characterization techniques which would help identify the overall aerogel structure as silsesquioxane (or not). These include x-ray diffraction and Si-NMR, to name a few. Applicant has shown little analytical support for their claim to silsesquioxane structure. 

On Remarks p.9 applicant has attached NIST mass spectral data for a silsesquioxane which has a peak at m/z= 253- but the same silsesquioxane exhibits a larger peak at m/z= 521, and no instant data shows a mass spectral peak at m/z=521. A closer look at the provided instant exemplary GC-MS spectrum for the instant peak at 431C in TGA (Remarks p.11) shows a pattern in the fragments with peaks roughly every 17 m/z units which has not been explored or elaborated upon. As demonstrated in the Notes section above, there are other variations of condensation silicates from instant monomers which have a m/z value of 252 which are not silsesquioxane. The instant specification states that condensation is the reaction which instantly takes place (abstract). Since there is no other data which 

It is further noted that both mass spectra for the comparative example also exhibit the m/z peak at 252 (Remarks p.13 and 14). The comparative prior art JP 5250900 (US 20090104401 by Nakanishi) is merely not used in rejection because it does not meet the newly claimed TG-DTA relative peak height. This new claim phrase is rejected above under 112(a) for introducing new matter. 

Applicant’s argument p.15 under “Claim Interpretation” is correct in that the new claim language explicitly requires a silsesquioxane fragment at m/z=252. 

Applicant’s arguments against the previously applied prior art have been considered and are convincing for reasons set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766